Black, J.
This case involves a petition to establish a report filed by the petitioner, pro se, in which she contends that the trial judge who heard a civil matter in which she was the defendant erroneously excluded evidence and placed undue weight upon certain evidence received during the trial. The petition fails to give any specifics concerning the cause of action. Clearly, however, no claim of report was made during the trial as to any of the judge’s *27rulings on the admissibility of evidence and no report was filed in accordance with Dist./Mun. Cts. R. Civ. P., Rule 64 (a). Likewise there is no indication that requests for rulings of law were filed at the conclusion of the trial and before closing argument in conformity with Dist./Mun. Cts. R. Civ. P., Rule 64(b).
In summary, the petitioner articulates numerous claims of error concerning the conduct of the trial by the judge, none of which appear to present a question of law. In any event, none have been properly preserved for appellate review. Therefore, even if the petition were allowed, the petitioner could not ultimately prevail, (see Sperberg v. Allstate Inc. Co., 58 Mass. App. Dec. 137 (1976) ). Consequently, the petition to establish a report is denied.